DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/13/2022.  As directed by the amendment: claims 9, 10, 12, 15 and 16 have been amended, claims 11, 13, 14 and 17-20 have been cancelled, new claims 21 and 22 have been added, and claims 1-8 remain withdrawn as being drawn to a non-elected invention. Thus, claims 9, 10, 12, 15, 16 and 21-22 are presently examined in the current Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the breast implant comprising a third component contained between first and second components, wherein at least a portion of a surface of the first component is textured, roughened and/or indented (claim 15) and the breast implant comprising a third component contained between first and second components, and further comprising at least one additional acellular tissue matrix sheet comprising a skeletal muscle matrix (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 15, which is directed toward a breast implant comprising a third component, comprising a tissue matrix sponge, contained between first and second components, comprising sheets of acellular tissue matrix (from independent claim 9 from which claim 15 depends), wherein claim 15 further sets forth the parameter of “at least a portion of a surface of the first component is textured, roughened, or indented”; however this parameter was never set forth in the originally filed disclosure.  Specifically, the originally filed disclosure never mentions or suggests the embodiment of a breast implant, which comprises a tissue matrix sponge contained within/between sheet(s) of acellular tissue matrix, wherein at least a portion of a surface of the sheet(s) of acellular tissue matrix is textured, roughened, or indented.
Regarding claim 16, which is directed toward a breast implant comprising a third component, comprising a tissue matrix sponge, contained between first and second components, comprising sheets of acellular tissue matrix (from independent claim 9 from which claim 16 depends), wherein claim 16 further sets forth the parameter of the breast implant “further comprising at least one additional acellular tissue matrix sheet, comprising a skeletal muscle matrix”; however this parameter was never set forth in the originally filed disclosure.  Specifically, the originally filed disclosure never mentions or suggest the breast implant device comprising/including an additional tissue matrix sheet comprising a muscle matrix, i.e. a “fourth component” comprising a muscle matrix.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, which depends from claim 11, however, claim 11 was cancelled in the response dated 01/13/2022; thus claim 12 is found to be indefinite since its dependence is not clear. For the purpose of examination, claim 12 shall be assumed to depend from independent claim 9.  
Regarding claim 16, which sets forth the parameter of the breast implant “further comprising at least one additional acellular tissue matrix sheet, comprising a skeletal muscle matrix”; however, this parameter is found to be confusing. It is not clear if this “additional acellular tissue matrix sheet” is a completely different tissue matrix/component, i.e. a fourth component, or is a further limitation of either/or the first and/or second components/acellular tissue matrix. If the additional acellular tissue matrix sheet is a different, i.e. a fourth component, then it is further not clear how exactly it relates to/is part of the final structure of the breast implant device (in addition to posing new matter issues, as set forth above).  For the purpose of examination, as can be gleaned from the originally filed disclosure, the above mentioned parameter shall be interpreted as a further limitation of the second component, i.e. claim 16 shall be examined as “The breast implant device of claim 9, wherein the second component comprises a skeletal muscle matrix”. 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matheny (US PG Pub. 2010/0010627), as disclosed in the IDS dated 05/07/2021, in view of Connor (US PG Pub. 2012/0310367), as disclosed in the IDS dated 05/07/2021.
Regarding claims 9 and 10, Matheny discloses a breast implant device, illustrated in Figure 3, comprising a tissue product comprising a first component (9) comprising a sheet of acellular tissue matrix; a second component (7) comprising a sheet of a second acellular tissue 
	However, Connor teaches an extracellular matrix composition comprising a porous adipose acellular tissue matrix sponge used for breast implants/augmentation, since it is an ideal material resulting in a more normal regeneration of breast tissue, thereby potentially providing better texture, feel and appearance in radiologic imaging ([0006]; [0025] & [0040]).
	In view of the teachings of Connor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the extracellular matrix composition, of the third component of the breast implant device of Matheny in view of Connor, to comprise a porous adipose acellular tissue matrix sponge, since it is an ideal material resulting in a more normal regeneration of breast tissue, potentially providing better texture, feel and appearance in radiologic imaging.
Regarding claim 12, Matheny in view of Connor disclose the breast implant device of claim 9, wherein Matheny further teaches the first component (9) and second component (7) completely enclose the third component (5), illustrated in Figures 1B and 3 (Matheny: [0039], Last 3 Lines).
Regarding claims 21 and 22, Matheny in view of Connor disclose the breast implant device of claim 9, wherein Matheny further teaches the first component (9) is configured to allow cellular ingrowth and tissue revascularization from anteriorly located tissue within a pocket formed in a breast (23), and the second component (7) is configured to allow cellular .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matheny in view of Connor as applied to claim 9 above, and further in view of Shetty et al. (US PG Pub. 2015/0012089), hereinafter Shetty.
Regarding claim 15, Matheny in view of Connor disclose the breast implant device of claim 9, but do not teach at least a portion of a surface of the first component is textured, roughened, or indented.
	However, Shetty teaches an implant device, in the same field of endeavor, comprising a textured surface, thereby allowing for cellular in-growth ([0042], Lines 6-8). 
In view of the teachings of Shetty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for a surface of the first component, of the breast implant device of Matheny in view of Connor, to be textured, in order to allow for cellular in-growth.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matheny in view of Connor as applied to claim 9 above, and further in view of Xu et al. (WO 2014/008181), hereinafter Xu.
Regarding claim 16, Matheny in view of Connor disclose the breast implant device of claim 9, but do not specifically teach the second component comprises a skeletal muscle matrix.
	However, Xu teaches an acellular tissue matrix product comprising a skeletal muscle matrix; the muscle tissue allowing for improved muscle repair, enhancement and/or regeneration ([0005], Lines 1-4 & [0084], Lines 4-5).
.

Response to Arguments
Applicant’s arguments with respect to independent claim 9 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendment, Examiner now cites the prior art of Matheny and Connor, rejecting independent claim 9, and those claims that depend from it, as being unpatentable over Matheny in view of Connor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774